DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note
This is a Non-Final Detailed Action in response to application filed on 26 September 2019. The present application claims 1-20, submitted on 26 September 2019 are pending.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10, 11, 13, 14 & 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shelton (U.S. Pub. No. 2015/0053749).
Regarding claims 1 & 20, Shelton discloses (see Figure 94) an apparatus (9000), comprising: (a) a body (9010), including: (i) a safety switch (9015), (ii) a firing actuator (9014), and (iii) a motor (see Paragraph 0370); (b) a shaft (5502) extending distally from the body (9010); (c) a stapling assembly (9064) disposed at a distal end of the shaft (5502), wherein the stapling assembly (9064) is configured to selectively move from an open position to a closed position to clamp tissue (see Figure 2), wherein the safety switch (9015) is configured to assume an actuated state when the stapling assembly (9064) is in the closed position, wherein the stapling assembly (9064) is actuatable by the motor (100) to drive a plurality of staples into the clamped tissue in response to actuation of the firing actuator (9014); and (d) a sequential logic device (5016) operatively coupled with the motor (see Paragraph 0370), wherein the sequential logic device (5016) is configured to detect an actuation of the safety switch (9015) and is configured to detect an actuation of the firing actuator (9014), wherein the sequential logic device (5016) is operable to: (i) detect an order in which the safety switch (9015) and the firing actuator (9014) are actuated, (ii) compare the detected order to a predetermined order, and (iii) in response to determining that the detected order is equivalent to the predetermined order, transmit a motor activation signal to the motor (see Paragraph 0370 and Paragraph 0373).
Regarding claim 2, Shelton discloses (see Figure 94) wherein the sequential logic device (5016) is configured to inhibit activation of the motor (100) in response to determining that the detected order is different than the predetermined order (see Paragraph 0370).
Regarding claim 3, Shelton discloses (see Figure 94) wherein the predetermined order includes the safety switch (9015) actuation occurring prior to the firing actuator actuation (see Paragraph 0370).
Regarding claim 4, Shelton discloses (see Figure 94) wherein the predetermined order includes the safety switch (9015) actuation occurring simultaneous to the firing actuator actuation (see Paragraph 0370).
Regarding claim 5, Shelton discloses (see Figure 94) wherein the sequential logic device (5016) includes an analog integrated circuit (see Paragraph 0266)
Regarding claim 6, Shelton discloses (see Figure 94) wherein the safety switch (9015) is operable to provide a signal to the analog integrated circuit in response to actuation of the safety switch (9015), wherein the firing actuator (9014) is operable to subsequently provide the motor activation signal to the motor (see Paragraph 0373).
Regarding claim 10, Shelton discloses (see Figure 94) wherein the sequential logic device (5016) includes a programmable digital processor (see Paragraph 0284).
Regarding claim 11, Shelton discloses (see Figure 94) wherein the motor (100) is configured to assume a non- activatable state prior to the sequential logic device (5016) determining the proper sequential order, wherein the motor (100) is configured to assume an activatable state subsequent to the sequential logic device (5016) determining the proper sequential order (see Paragraph 0370).
Regarding claim 13, Shelton discloses (see Figure 94) the stapling assembly (9000) further comprising an anvil (9062) operatively coupled to the body (9010) and configured to move distally and proximally relative to the body (9010), wherein the anvil (9062) is configured to actuate the safety switch (9015) when the anvil (9062) advances proximally.
Regarding claim 14, Shelton discloses (see Figure 94) the body further comprising: a safety trigger (9015) operatively coupled to the firing actuator (9014), wherein the safety trigger (9015) in a first position is configured to prohibit the firing actuator (9014) from actuating, and the safety trigger (9015) in a second position is configured to permit the firing actuator to actuate (see Paragraph 0370).
Regarding claim 16, Shelton discloses (see Figure 94) a method of operating a powered surgical stapler (9000), wherein the powered surgical stapler (9000) includes a body (9010) and a stapling assembly (9064), wherein the body (9010) includes a control circuit (see Paragraph 0266), a firing trigger (9014), a motor (100), and a sequential logic device (5016), wherein the stapling assembly (9064) is operably coupled to the body (9010) and includes a moveable anvil (9062) and a safety switch (9015), wherein the stapling assembly (9064) is selectively actuatable by the motor (100) to staple tissue, the method comprising:(a) in response to actuation of the safety switch (9015), transmitting a safety signal to the sequential logic device (see Paragraph 0370); (b) in response to actuation of the firing trigger (9014), transmitting a firing signal to the sequential logic device (see Paragraph 0370); (c) determining that the safety signal transmission to the sequential logic device (5016) occurred prior to or simultaneous with the firing signal transmission to the sequential logic device (see Paragraph 0370); (d) based on the determination, transmitting a motor (100) activation signal to the control circuit (see Paragraph 0370); (e) transmitting the motor (100) activation signal from the control circuit to the motor to actuate the stapling assembly (see Paragraph 0370); (f) activating the motor (100) upon receiving the motor activation signal from the control circuit; and (g) actuating the stapling assembly (9064) with the motor in the activated state to thereby drive staples into tissue (see Paragraph 0370).
Regarding claim 17, Shelton discloses (see Figure 94) retracting the anvil (9062) in a proximal direction relative to the body (see Paragraph 0337).
Regarding claim 18, Shelton discloses (see Figure 94) in response to retraction of the anvil (9062), actuating the safety switch (9015).
Regarding claim 19, Shelton discloses (see Figure 94) wherein the sequential logic device (5016) is configured to inhibit activation of the motor (100) in response to determining that the safety signal transmission to the sequential logic device (5016) did not occur prior to or simultaneous with the firing signal transmission to the sequential logic device (see Paragraph 0370).
Allowable Subject Matter
Claims 7-9, 12 & 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER A MADISON whose telephone number is (571)272-7786. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XAVIER A MADISON/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731